UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7601


RODERICK ENGLISH,

                       Petitioner – Appellant,

          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Joseph F. Anderson, Jr., Senior
District Judge. (1:16-cv-00127-JFA)


Submitted:   January 17, 2017              Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Jerome English, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roderick        Jerome    English          seeks        to     appeal       the        district

court’s    order     denying       relief       on    his    28    U.S.C.       § 2254       (2012)

petition.     The district court referred this case to a magistrate

judge     pursuant     to     28     U.S.C.          § 636(b)(1)(B)            (2012).          The

magistrate judge recommended that relief be denied and advised

English     that     failure        to     file       timely        objections          to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                      Wright v.

Collins,    766      F.2d     841,       845-46       (4th        Cir.       1985);    see     also

Thomas v.     Arn,     474     U.S.       140       (1985).          English          has     waived

appellate review by failing to file objections after receiving

proper     notice.           Accordingly,            we     deny         a    certificate        of

appealability, deny English’s pending motions, and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions    are     adequately         presented          in    the       materials       before

this court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                2